     Case 2:19-cv-01189-APG-EJY Document 118 Filed 08/07/20 Page 1 of 5



      Richard H. Friedman (NV Bar #12743)
 1
      FRIEDMAN | RUBIN PLLC
 2    1126 Highland Ave.
      Bremerton, WA 98337
 3    (360) 782-4300
      rfriedman@friedmanrubin.com
 4
 5    Matthew L. Sharp, Esq. (NV Bar #4746)
      MATTHEW L. SHARP, LTD.
 6    432 Ridge Street
      Reno, NV 89501
 7    (775) 324-1500
      matt@mattsharplaw.com
 8
      Joshua D. Koskoff (Pro Hac Vice)
 9    KOSKOFF, KOSKOFF & BIEDER, PC
      350 Fairfield Ave.
10    Bridgeport, CT 06604
      (203) 336-4421
11    JKoskoff@koskoff.com
12
      Attorneys for Plaintiffs James Parsons, et al.
13
                                  UNITED STATES DISTRICT COURT
14                                     DISTRICT OF NEVADA
15   JAMES PARSONS, et al,                              Case No.: 2:19-CV-01189-APG-EJY
16          Plaintiffs,                                 JOINT STIPULATION AND
            vs.                                         ORDER TO EXTEND BRIEFING
17
     COLT’S MANUFACTURING COMPANY                       DEADLINES FOR
18   LLC, et al.,                                       DEFENDANTS’ MOTION TO
                                                        CERTIFY ORDERS FOR
19          Defendants.
                                                        INTERLOCUTORY APPEAL
                                                        (FIRST REQUEST)
20
21           The parties hereto, by and through their respective counsel, hereby stipulate and
22    agree that the time for Plaintiffs to oppose Defendants’ Motion to Certify Orders for
23    Discretionary Interlocutory Appeal Under 28 U.S.C. § 1292(b) and for Defendants to file
24    a reply in support of their Motion to Certify shall both be extended. Defendants filed a
25    Motion to Certify Orders for Discretionary Interlocutory Appeal Under 28 U.S.C. §
26    1292(b) on July 30, 2020. Plaintiffs have requested an extension of time to file their
27    Opposition, until August 28, 2020. Defendants agreed to the extension and have
28    requested an additional 10 days to file their Reply to Plaintiffs’ Opposition, until




                                                  1
     Case 2:19-cv-01189-APG-EJY Document 118 Filed 08/07/20 Page 2 of 5




 1    September 14, 2020.
 2            This stipulation is entered in good faith and not for purposes of delay. This is the
 3    first request to extend the response times for the Opposition and Reply regarding
 4    Defendants’ Motion to Certify Orders for Discretionary Interlocutory Appeal Under 28
 5    U.S.C. § 1292(b).
 6            Proposed Schedule:
 7            Plaintiffs’ Opposition, currently due August 13, 2020, shall be due on August 28,
 8    2020.
 9            Defendants’ Reply to Plaintiffs’ Opposition shall be due on September 14, 2020.
10
11
                                                  IT IS SO ORDERED.
12
13
14
                                                  UNITED STATES MAGISTRATE JUDGE
15
16
17                                                           August 7, 2020
                                                  DATED:
18
19
20
21
22
23
24
25
26
27
28




                                                   2
     Case 2:19-cv-01189-APG-EJY Document 118 Filed 08/07/20 Page 3 of 5



      DATED: August 7, 2020.
 1
 2
     /s/ Richard H. Friedman            /s/ Jay J. Schuttert
 3   Richard H. Friedman                Jay J. Schuttert
 4   rfriedman@friedmanrubin.com        jschuttert@efstriallaw.com
     Friedman Rubin PLLP                Alexandria L. Layton
 5   1126 Highland Avenue               alayton@efstriallaw.com
     Bremerton, WA 98337                Evans Fears & Schuttert LLP
 6   Telephone: (360) 782-4300          2300 West Sahara Avenue, Suite 950
 7                                      Las Vegas, NV 89102
     – and –                            Telephone: (702) 805-0290
 8                                      Facsimile: (702) 805-0291
     Matthew L. Sharp
 9   matt@mattsharplaw.com              – and –
10   Matthew L Sharp, LTD.
     432 Ridge Street                   John F. Renzulli (Pro Hac Vice)
11   Reno, NV 89501                     jrenzulli@renzullilaw.com
     Telephone: (775) 324-1500          Christopher Renzulli (Pro Hac Vice)
12
     Facsimile: (775) 284-0675          crenzulli@renzullilaw.com
13                                      Scott C. Allan (Pro Hac Vice)
     – and –                            sallan@renzullilaw.com
14                                      Renzulli Law Firm, LLP
     Joshua D. Koskoff (Pro Hac Vice)   One North Broadway, Suite 1005
15
     jkoskoff@kosskoff.com              White Plains, NY
16   khage@koskoff.com                  Telephone: (914) 285-0700
     Koskoff, Koskoff & Bieder, PC      Facsimile: (914) 285-1213
17   350 Fairfield Avenue
     Bridgeport, CT 06604               Counsel for Defendants Christensen Arms,
18
     Telephone: (203) 336-4421          Colt’s Manufacturing Company, LLC, Colt
19                                      Defense, LLC, Lewis Machine & Tool
     Counsel for Plaintiffs             Company, LWRC International, LLC, and
20                                      Patriot Ordnance
21
22
23
24
25
26
27
28




                                            3
     Case 2:19-cv-01189-APG-EJY Document 118 Filed 08/07/20 Page 4 of 5



      /s/ V.R. Bohman                          /s/ Ismail Amin
 1
      Patrick G. Byrne                         Ismail Amin
 2    V.R. Bohman                              iamin@talglaw.com
      vbohman@swlaw.com                        The Amin Law Group, Ltd.
 3    Snell & Wilmer, LLP                      3753 Howard Hughes Parkway, Suite 200
      3883 Howard Hughes Parkway, Suite 1100   Las Vegas, NV 89169
 4
      Las Vegas, NV 89169-5958                 Telephone: (702) 990-3583
 5    Telephone: (702) 784-5200                Facsimile: (702) 441-2488
      Facsimile: (702) 784-5252
 6                                             – and –
 7    Counsel for Defendants Daniel
      Defense, Inc. and Sportsman’s            Christopher M. Chiafullo (Pro Hac Vice)
 8    Warehouse                                cchiafullo@chiafullogroup.com
                                               The Chiafullo Group, LLC
 9    /s/ James Vogts                          244 Fifth Avenue, Suite 1960
10    James Vogts (Pro Hac Vice)               New York, NY 10001
      jvogts@smbtrials.com                     Telephone: (908) 741-8531
11    Swanson, Martin & Bell LLP
      330 N. Wabash Suite 3300                 Counsel for Defendants Discount
12    Chicago, IL 60611                        Firearms and Ammo, LLC, DF&A
13    Telephone: (312) 321-9100                Holdings, LLC, and Maverick
      Facsimile: (312) 321-0990                Investments, LP
14
      – and –                                  /s/ Anthony M. Pisciotti
15                                             Anthony M. Pisciotti (Pro Hac Vice)
16    Michael Nunez                            apisciotti@pmlegalfirm.com
      mnunez@murchisonlaw.com                  Ryan Erdreich (Pro Hac Vice)
17    Murchison & Cumming, LLP                 rerdreich@pmlegalfirm.com
      350 S. Rampart Blvd., Suite 320          Danny C. Lallis (Pro Hac Vice)
18
      Las Vegas, NV 89145                      dlallis@pmlegalfirm.com
19    Telephone: (702) 360-3956                Pisciotti Malsch
      Facsimile: (702) 360-3957                30 Columbia Turnpike, Suite 205
20                                             Florham Park, NJ 07932
      Counsel for Defendant Guns and           Telephone: (973) 245-8100
21
      Guitars, Inc.                            Facsimile: (973) 245-8101
22                                             – and –
23                                             Loren Young
24                                             lyoung@lgclawoffice.com
                                               Lincoln, Gustafson & Cercos
25                                             3960 Howard Hughes Parkway, Suite 200
                                               Las Vegas, NV 89169
26                                             Telephone: (702) 257-1997
27                                             Facsimile: (702) 257-2203
                                               Counsel for Defendant Noveske
28                                             Rifleworks, LLC



                                           4
     Case 2:19-cv-01189-APG-EJY Document 118 Filed 08/07/20 Page 5 of 5



      /s/ Turner A. Broughton
 1
      Turner A. Broughton (Pro Hac Vice)
 2    tbroughton@williamsmullen.com
      Justin S. Feinman (Pro Hac Vice)
 3    jfeinman@williamsmullen.com
      Williams Mullen, PC
 4
      200 South 10th Street, 16th Floor
 5    Richmond, VA 23219
      Telephone: (804) 420-6000
 6    Facsimile: (804) 420-6507
 7
      – and –
 8
      John H. Mowbray
 9    jmowbray@spencerfane.com
10    Mary E. Bacon
      mbacon@spencerfane.com
11    Jessica Chong
      jchong@spencerfane.com
12    Spencer Fane LLP
13    300 South 4th Street, Suite 950
      Las Vegas, NV 89101
14    Telephone: (702) 408-3414
      Facsimile: (702) 408-3401
15
16    – and –

17    Camden R. Webb (Pro Hac Vice)
      crwebb@williamsmullen.com
18
      Robert C. Van Arnam (Pro Hac Vice)
19    rvanarnam@williamsmullen.com
      Williams Mullen, PC
20    301 Fayetteville Street, Suite 1700
      Raleigh, NC 27601
21
      Telephone: (919) 981-4000
22    Facsimile: (919) 981-4300

23    Counsel for Defendant FN America
24
25
26
27
28




                                            5
